Citation Nr: 1341694	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active service from December 1979 to December 1983.  He has also reported service in the United States Army Reserves, which is unverified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal following an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran provided testimony at an October 2010 Board hearing before a Veterans Law Judge (VLJ).  The Veteran was notified by a January 2013 Board letter that the VLJ who had conducted his hearing was no longer at the Board.  The Veteran was provided the opportunity for another hearing.  The Veteran has not responded to the Board's January 2013 letter. 

By way of history, in December 2011, the Board denied the Veteran's claim on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court granted a Joint Motion for Remand (JMR).  The Court vacated the December 2011 Board decision and remanded the matter to the Board.  In April 2013, the Board remanded this matter to the agency of original jurisdiction (AOJ).  The AOJ issued supplemental statements of the case (SSOC) in May, June, and August 2013.  

Associated with the claims folders are VA treatment records dated in August 1997 and from June 1999 to August 2001.  No other VA treatment records are available for review (as compared to VA reports of examination).  Following the Board's April 2013 remand, the AOJ noted its review of the Veteran's VA records electronically through the CAPRI (Compensation and Pension Records Interchange) system.  A printed copy of the CAPRI screen (dated August 12, 2013) is associated with the claims file.  Besides the above-noted records currently available for review, the screen identifies VA records dated from February 2002 to September 2006.  There also appear to be VA records dated prior to April 25, 2001 (the bottom record 

entry on the print copy of the CAPRI screen).  Otherwise, there are scanned private records, dated in May 2009, and a May 2012 DBQ (Disability Benefits Questionnaire) examination.  

Because there are additional CAPRI (VA) records that have been identified and considered by the AOJ, and the Board has not had an opportunity to review these records, the Veteran's claim on appeal is remanded to the AOJ to allow for association of the identified CAPRI records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders any available CAPRI records dated prior to April 25, 2001 (the bottom record entry on the print copy of the CAPRI screen dated August 12, 2013) as well as records dated from February 8, 2002.  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, if any additional evidence is considered, and the benefit sought remains denied, the Veteran and his agent must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

